DETAILED ACTION
	This Office Action is in response to Applicant’s Remarks filed on 01 March 2021. Claims 1-7 are pending in the current application. Claims 4-7 remain withdrawn as being drawn to a non-elected invention, see below. Claims 1-3 are examined on the merits herein.
The Declaration, submitted by Applicant on 01 March 2021 under 37 CFR §1.132 are acknowledged and will be further discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections & Rejections
Applicant’s amendment, filed 01 March 2021, with respect to the objection to the drawings and specification, has been fully considered and is persuasive.
Applicant has submitted replacement drawings that includes a label for Figure 1. And Applicant has submitted an amendment to the Specification to include reference characters listed in the Figures (i.e. 2A, 2B, 4A, 4B, 6A, 6B, 9A, and 9B). The objection is hereby withdrawn.

Applicant’s arguments, filed 01 March 2021, with respect to the rejection of claims 1 and 2 under 35 U.S.C. § 103 as being obvious over Callebaut et al.; and the rejection of claim 3 as being unpatentable over Callebaut et al. in view of Krainer et al., has been fully considered and is persuasive.
Upon further review of Callebaut et al., it is noted the reference does not expressly disclose treating cystic fibrosis caused by premature introduction of a UGA stop codon, let alone any stop codon.
The rejection is hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 112(a), scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a disease due to a nonsense mutation in a gene leading to the premature introduction of a UGA stop codon, wherein the disease is selected from among cystic fibrosis due to said nonsense mutation, muscular dystrophies due to said nonsense mutation, beta-thalassemia due to said nonsense mutation, retinitis pigmentosa due to said nonsense mutation, mucopolysaccharidosis due to said nonsense mutation and spinal muscular atrophy due to said nonsense mutation (as recited in instant claim 2), does not reasonably provide enablement for treating any disease caused by a nonsense mutation in a gene leading to the premature introduction of a UGA stop codon can be treated.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the 
The nature of the invention: The nature of the invention is the use of 2,6-diaminopurine to correct UGA nonsense mutations, thereby treating cystic fibrosis, muscular dystrophy, beta-thalassemia, retinitis pigmentosa, mucopolysaccharidosis and spinal muscular atrophy due to said nonsense mutations. 

(5) The breadth of the claims: The breadth of the claims includes treating any disease due to a nonsense mutation in a gene leading to the premature introduction of a UGA stop codon. The list of diseases encompassed spans 3.5 pages in the instant Specification (p.5-8).

(2) The state of the prior art: It is known that systemic diseases including cystic fibrosis, Duchenne muscular dystrophy, and β-thalassemia can be caused by a premature termination codon (PTC) mutation, due to a nonsense mutation. The PTC prevents the wild-type protein synthesis, and subsequent silencing of the mutated gene, wherein the lack of protein leads to the aforementioned conditions. 

Krainer et al. (WO 2015/035091, cited in previous Office Action) is concerned with the treatment of diseases caused by nonsense mutations, and identifies only five diseases that are known to be treatable. These diseases include Rett syndrome, cystic fibrosis, beta-thalassemia, Duchenne/Becker muscular dystrophy, and mucopolysaccharidosis (p.10).

(3) The relative skill of those in the art: The relative skill of those in the art is low, given that very few compounds have been tested in vivo as a therapeutic agent for the treatment of diseases caused by a nonsense mutation in a gene leading to the premature introduction of a UGA stop codon can be treated.
The predictability or unpredictability of the art:  Guerin et al. (Experimental Eye Research, 2008, vol. 87, pp. 197-207, cited in previous Office Action) teach administering gentamicin or geneticin to rodents having retinal degeneration caused by a premature termination codon (PTC) in rhodopsin (S334ter) or retinal degeneration caused by a PTC in the retinoid isomerase (Rpe65), (abstract). Guerin et al. teach gentamicin treatment induced on average 5.3% extra read-through of the S334ter PTC in vitro, but had no effect on rd12 PTC. These results translated to observed retinal degeneration inhibition in the S334 rats, but not in the rd12 mice. Guerin et al. teach these results were surprising given that the rd12 PTC is theoretically more sensitive to aminoglycoside modification. Guerin et al. conclude aminoglycoside read-through of PTCs in vitro and in vivo cannot be predicted just from genomic context (abstract). 

 (6) The amount of direction or guidance presented: The Specification discloses how to identify 2,6-diaminopurine as a corrector of UGA nonsense mutation in human cells (paragraph [0048] of the instant PGPub). The Specification discloses validating the screening results by measuring the correction of nonsense genes in an immortalized cell line of lung cancer comprising a UGA mutation, an immortalized cell line Caco-2 carrying a UAG mutation, and an immortalized cell line Caov-3 carrying a UAA nonsense mutation. The toxicity of 2,6-diaminopurine was tested at concentrations enabling UGA mutation correction. Applicant has disclosed that 2,6-diaminopurine did not correct UGA by inhibiting NMD (nonsense-mediated mRNA decay), (paragraphs [0063]-[0065]). Applicant measured the EC50 for 2,6-diaminopurine correcting the UGA nonsense mutation in HeLa cells transfected with the luciferase construction carrying a UGA nonsense mutation (paragraph [0099]).

(7) The presence or absence of working examples: There are no in vivo examples testing whether 2,6-diaminopurine can treat any diseases.  

The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel and extensive research program to show that any and all diseases caused by a nonsense mutation in a gene leading to the premature introduction of a UGA stop codon can be treated. 
In order to determine the efficacy of the claimed therapies in the absence of any existing in vivo data, one skilled in the art would undertake animal testing in order to practice the invention.  Animal experiments include, induction of the disease state, administration of the potential pharmaceutical compound and collection and analysis of data, additional burdens associated with compliance with animal welfare regulations, care, feeding and other maintenance of the animals, dissection of dead animals to collect data, and dispose of the dead animals after the research is finished.  These trials would need to be run separately and repeatedly for each disorder to be treated, and success in treating every disorder would still not be definitive.  The experimentation involved would therefore be significant, undue and unpredictable.

Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for treating any disease caused by a nonsense mutation in a gene leading to the premature introduction of a UGA stop codon can be treated.

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. 

The above arguments are not found persuasive. Applicant has only provided examples of correcting the UGA stop codon in two genes, i.e. luciferase and TP53. This is not demonstrative that DAP can be used to correct the UGA stop codon in any gene. 
Furthermore, Applicant has not provided any in vivo examples, wherein DAP achieved any therapeutic effect, e.g. stopping or slowing down the progression of the disease, reduction in pathogenic cells, reduction of one or more symptoms, or showed any improvement of quality of life.  
Guerin et al. (cited above) teach the UGA codon in the rd12 mouse was expected to be responsive to aminoglycoside treatment (p.204). Guerin et al. speculate “in the rd12 mouse, the PTC is located very early in the mRNA sequence and therefore is a potential target for NMD. However, using quantitative PCR to compare the expression level of the Rpe65 mRNA in C57BI6/J (wildtype) and rd 12mice we found no difference (data now shown) indicating that this mRNA is not subject to NMD. We conclude from this that it is not possible to predict the effectiveness of amino-glycoside read-through based just on its genomic sequence and each mutation should be individually studied” (p.204-205, bridging paragraph). Here, Guerin et al. teach targeting UGA codon in rd12 mice was unsuccessful because of the location of the nonsense mutation. Thus, there is not a reasonable expectation of success from identifying a molecule 
While Applicant has identified the use of DAP as a molecule that can induce readthrough and/or selectively correct activity on the UGA stop codon of two different genes, Applicant has not demonstrated the molecule has any therapeutic efficacy. This is particularly critical in an art where very few drugs (i.e. only G418 and ataluren) have been used to try to treat disorders caused by a premature introduction of a stop codon. Ataluren has only been approved/proven to treat a single disorder caused by PTC (i.e. Duchenne muscular dystrophy). Thus, the relative skill in the art of treating disorders caused by a PTC is low. Yet the instant claims are drawn towards a method of treating any disorder that can be caused by a premature introduction of a UGA stop codon by administering a drug that has yet to be shown to be effective in treating a single disorder caused by the premature introduction of a UGA stop codon. 
Thus, the Examiner disagrees with Applicant’s arguments that “it is reasonable to expect that the correction of the aberration and return to some level of normal protein expression will lead to some level of amelioration of that disease”. Applicant has not provided any evidence to support this conclusion. Furthermore, the prior art shows at best only five diseases may be treatable by the mechanistic approach argued by Applicant. 
The rejection is hereby maintained.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623